 



EXHIBIT 10.1
[Odyssey HealthCare, Inc. Letterhead]
December [   ], 2005
[Insert Name and Address]
     Re: Acceleration of Vesting of “Underwater” Stock Options
Dear [insert first name],
     I am pleased to advise that, on December 8, 2005, the Compensation
Committee (the “Committee”) of the Board of Directors of Odyssey HealthCare,
Inc. (the “Company”) accelerated, in full, the vesting of a portion of your
unvested stock options granted under the Company’s 2001 Equity-Based
Compensation Plan (the “Plan”). This acceleration applies to those stock options
granted under the Plan between May 27, 2003 and February 26, 2004 with an
exercise price equal to or greater than $20.00. As a result, you may now
exercise these stock options. All other terms of these stock options remain
unchanged.
     If you are an officer of the Company who is subject to reporting under
Section 16 of the Securities Exchange Act of 1934 you are required to hold the
shares acquired upon the exercise of these stock options until their original
vesting date or, if earlier, your last day of employment, other than shares
needed to cover the exercise price and satisfy withholding taxes on the
exercised stock options.
     Feel free to call me if you have any questions.

         
 
  Sincerely,    
 
       
 
  /s/ Jan Bragg    
 
       
 
  Jan Bragg
Benefits Manager    

 